DETAILED ACTION
	For this Office action, Claims 1 and 5-9 are pending.  Claims 2-4 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of Claims 7-9 recite limitations regarding water being sprinkled from the utilization unit; however, said limitations render the claims indefinite because the claim language has not established that water must be sprinkled from the utilization unit, so the claims are unclear whether water must be sprinkled from the utilization unit to read on the claims.  Applicant is urged to address these issues in the response to this office action, wherein an amendment establishing that water is sprinkled via the utilization unit would overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the utilization unit must sprinkle water in order to read on the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klicpera et al. (herein referred to as “Klicpera”, US Pat Pub. 2017/0145669; found in IDS filed 07/16/2021).
	Regarding instant Claim 1, Klicpera discloses a water treatment system including one or more utilization units for outputting used water as drainage water when input water is used by a user (Abstract; Figure 1; Figure 2; Paragraph [0023]; recycling shower system, wherein shower water is input water, comprising drain system 74 for drainage of shower water), comprising:  one or more detection units capable of detecting a given physical amount, which is relevant to at least part of the water input to each of information processing devices whose control target is the one or more utilization units and the drainage water output from each of the one or more utilization units, or an amount based on the given physical amount (Figure 2; Paragraph [0023]; Paragraph [0024]; contamination sensor 68 determines level of contamination of used input/shower water to provide control center 56 with information on the contamination level of water entering drain); an information generation unit for generating information regarding use of each of the one or more utilization units by the user based on a result of at least a part of the one or more detection units (Figure 2; Paragraph [0023]; Paragraph [0024]; sensor 68 provides information to control center 56, which then determines position of diverter valve 54 for sending water to recycle/reclamation or sewer/drain based on contamination levels); one or more water treatment units capable of performing predetermined water treatment on at least a part of the drainage water output from the one or more utilization units (Figure 2; Paragraph [0027]; at least filter assembly 50); a control unit for performing predetermined control on a control target based on a result of each of the one or more detection units, the control target being each of the one or more utilization units and at least a part of the one or more water treatment units (Figure 2; Paragraphs [0023]-[0027]; Paragraph [0041]; control center determines position of diverter valve 54 that diverts water to treatment assemblies, uses information from temperature sensor 49 and flow sensor 51 as well as contamination sensor 68), wherein the information generation unit generates water use information including at least use amount of water by the user in each of the one or more utilization units (Paragraph [0041]; Paragraph [0047]; display means shows total volume of water used based on flow information; excessive volume of water detected leads to closing of diverter valve 54 and discharge of drainage water to sewer), and the control unit controls input of the treated water to each of the one or more utilization units, as the predetermined control, based on the generated water use information (Figure 2; Paragraphs [0023]-[0027]; Paragraph [0041]; Paragraph [0047]; excessive volume and contamination of water detected leads to closing of diverter valve 54 and discharge of drainage water to sewer).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Klicpera further discloses wherein the information generation unit generates user use information including at least a use status of a user who uses each of the one or more utilization units (Paragraph [0041]; total volume of water used by user may be displayed).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Klicpera further discloses wherein the water treatment unit includes one or more purification units (Figure 2; Paragraph [0031]; filter assembly 50 and sterilization tank 45 serve as purification units, also activation valve 47), the water treatment system further comprising a determination unit for determining a configuration of the purification unit used for treating the drainage water, among the one or more purification units, based on the water use information (Figure 2; Paragraph [0031]; three-way valve 46 and activation valve 47 are in electrical communication with the control center 56 and allows control of recycled/drainage water along with flow through filter 50 and sterilization tank 45).  
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  Klicpera further discloses wherein the utilization unit includes at least one of a shower (Abstract; Figure 2; shower), the control unit further controls pressure of water sprinkled from the utilization unit, as the predetermined control, based on the water use information (Paragraph [0029]; Paragraph [0047]; Paragraph [0071]; pressure is continuously monitored and controlled based on the sensor readings, diverter valve being closed/opened controls pressure through the system).  
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Klicpera further discloses wherein the control unit further controls temperature and amount of water sprinkled from the utilization unit, as the predetermined control (Figure 2; Paragraph [0031]; Paragraph [0032]; Paragraph [0041]; Paragraph [0046]; temperature is monitored and adjusted). 
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  Klicpera further discloses wherein the control unit further controls the quality of water sprinkled from the utilization unit, as the predetermined control, based on the water use information (Figure 2; Paragraph [0041]; Paragraph [0047]; filter 50, which is used when volume/contamination of used water is determined to be adequate for the opening of the diverter valve 54 by control center 56, further controls quality of recycled water for shower).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/15/2022